       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 1 of 16 - Page ID # 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

FEDERAL INSURANCE COMPANY,                       :
                                                 :
               Plaintiff,                        :
                                                 :
               vs.                               : CASE NO. _______________
                                                 :
AMERITAS LIFE INSURANCE CORP.;                   :
AMERITAS INVESTMENT CORP.;                       :
UNION CENTRAL LIFE INSURANCE                     :
COMPANY; AND AMERITAS                            :
HOLDING COMPANY.                                 :
                                                 :
               Defendants


                       DECLARATORY JUDGMENT COMPLAINT

       Pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. § 2201,

Federal Insurance Company (“Federal”) brings this declaratory judgment action against Ameritas

Life Insurance Corp., Ameritas Investment Corp., Union Central Life Insurance Company, and

Ameritas Holding Company (collectively “Ameritas”) seeking a declaration that Ameritas’

financial institution bond does not cover amounts incurred to defend and settle a third-party

liability arising from the alleged dishonesty of Dee Allen Randall. In support thereof, Federal

alleges as follows:

                                      INTRODUCTION

       1.      Federal issued a financial institution bond (identified as Policy No. 81952300 and

referred to herein as the “Bond”) to Ameritas, a true and correct copy of which is attached hereto

as Exhibit 1. The Bond is not a liability policy. It is “direct insurance” whereby “the insurer is

liable only in the event of a loss sustained by the insured.” Foxley Cattle Co. v. Bank of Mead,

244 N.W.2d 205, 208 (Neb. 1976). It “does not insure . . . against the consequences of [the

                                                1
       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 2 of 16 - Page ID # 2




insured’s] own torts” and “legal liability of a named insured to a third party does not create legal

liability of the insurer under a blanket bond to such third party.” Omaha Bank for Cooperatives

v. Aetna Casualty & Surety Co., 301 N.W.2d 564, 569, 567 (Neb. 1981); see also KAMI Kountry

v. U.S. Fid. & Guar. Co., 208 N.W.2d 254, 256 (Neb. 1973).

       2.      Federal and Ameritas previously litigated this issue in this Court in Ameritas Life

Insurance Corp. v. Federal Insurance Company, 16-CV-3006 (D. Neb.), referred to herein as

Ameritas I. Ameritas I involved a claim for amounts incurred defending and settling third-party

claims in which investors alleged that Jason Muskey defrauded them. This Court entered

summary judgment in favor of Federal in Ameritas I, agreeing with Federal that the Bond does

not cover amounts incurred to settle liability to a third party, even if that claim alleges dishonesty

by one of Ameritas’ employees. A true and correct copy of the decision in Ameritas I is attached

hereto as Exhibit 2.

       3.      Despite the decision in Ameritas I, Ameritas submitted a second claim to Federal

and again demanded that Federal reimburse it for amounts incurred to settle its alleged liability

to third parties. As in Ameritas I, Ameritas again seeks coverage under the Bond for amounts

paid to defend and settle its alleged tort liability to investors allegedly defrauded by Dee Allen

Randall.    Although Ameritas I resolved the scope of coverage under the Bond and precludes

coverage for Ameritas’ current claim, Ameritas’ continued prosecution of that claim reflects its

disagreement about coverage under the Bond. Federal and Ameritas thus have a dispute ripe for

resolution through a declaratory judgment.

       4.      Consistent with Foxley, Omaha Bank, KAMI and the decision in Ameritas I,

Federal seeks a declaration that Ameritas’ insurance claim is not covered under the Bond, that

Federal does not owe any obligation to reimburse Ameritas for amounts incurred to defend and

                                                  2
       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 3 of 16 - Page ID # 3




settle its civil liability, and that the settlement of such a liability represents an indirect loss

outside the Bond’s scope of coverage.

                             PARTIES, JURISDICTION AND VENUE

        5.      Federal Insurance Company (“Federal”) is a corporation organized under Indiana

law that maintains its principal place of business in New Jersey.

        6.      Ameritas Life Insurance Corp. (“ALIC”) is a corporation organized under

Nebraska law that maintains its principal place of business in Nebraska. ALIC is a Nebraska life

insurance company licensed to sell insurance products in all fifty (50) states of the United States

of America. Prior to the submission of its insurance claim and by July 2014, ALIC merged with

Union Central Life Insurance Company (“Union Central”). Thereafter, Union Central became

part of ALIC and ALIC assumed the liabilities of Union Central.

        7.      Ameritas Investment Corp. (“AIC”) is a corporation organized under Nebraska

law that maintains its principal place of business in Nebraska. AIC is a Nebraska company

licensed to sell securities products in all fifty (50) states of the United States of America.

        8.      Ameritas Holding Company is a corporation organized under Nebraska law that

maintains its principal place of business in Nebraska.

        9.      The Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332, as

there is complete diversity of citizenship between Plaintiff and Defendants and the matter in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

        10.     Venue is proper in this district and division pursuant to 28 U.S.C. § 1391, as a

substantial part of the events or omissions giving rise to Plaintiff’s suit for declaratory judgment

occurred in this district.

        11.     The Court has personal jurisdiction over Defendants by virtue of their contacts

                                                  3
       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 4 of 16 - Page ID # 4




with Nebraska.

       12.     This Court also has jurisdiction over this declaratory judgment action pursuant to

Fed. R. Civ. P. 57 and 28 U.S.C. §2201. An actual and substantial controversy exists between

the parties regarding a series of issues, including but not limited to whether Ameritas can pursue

a claim against Federal.

                                MUSKEY INSURANCE CLAIM

       13.     Jason Muskey (“Muskey”) was a life insurance agent and financial advisor,

operating through his company, Muskey Financial Services (“Muskey Financial”).

       14.     Third parties (“Muskey Investors”) alleged that Muskey defrauded and embezzled

money from them by fraudulently inducing them to send him money for purported investments.

Muskey induced the customers to (a) withdraw money from investments at Ameritas; (b)

withdraw money held at another financial institution; or (c) issue checks drawn on their personal

checking accounts to Muskey. Rather than invest his customers’ funds, Muskey misappropriated

the money for his own use.

       15.     The Muskey Investors demanded that Ameritas reimburse them for their loss for

which Ameritas bore civil liability. Ameritas settled with the Muskey Investors and thereafter

sought coverage under the Bond (the “Muskey Claim”). Federal declined coverage for the

Muskey Claim on the basis that the Bond does not cover amounts incurred to defend and settle

Ameritas’ alleged liability to third parties defrauded by Muskey, even if Ameritas suffered that

alleged liability due to employee dishonesty.

       16.     Ameritas disagreed with Federal’s declination of coverage and filed a breach of

contract and bad faith action against Federal in the United States District Court for the District of

Nebraska. On October 25, 2017, Judge John M. Gerrard issued an order granting summary

                                                 4
       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 5 of 16 - Page ID # 5




judgment in favor of Federal in Ameritas I. A copy of the summary judgment decision is

attached hereto as Exhibit 2.     That decision conclusively held that the Bond does not cover

amounts incurred to defend and settle civil liability, even though Ameritas incurred the alleged

civil liability due to alleged employee dishonesty.

       17.      Ameritas argued in Ameritas I that settlement of its alleged liability qualified as a

direct loss covered under Insuring Agreement 1 of the Bond. Judge Gerrard rejected that

argument and held that “‘direct’ as used in the fidelity bond is unambiguous, and requires a more

immediate nexus than Ameritas urges here.” Because Ameritas did not immediately suffer a loss

as a result of Muskey’s alleged dishonesty and suffered a loss only after it settled with the

Muskey Investors, Judge Gerrard held that Ameritas did not suffer a direct loss resulting from

Muskey’s alleged dishonesty and could not recover under the Bond.

       18.      Ameritas argued in Ameritas I that the Court should adopt a proximate cause

analysis, but Judge Gerrard declined to do so and held that application of a proximate cause

analysis did not substantiate Ameritas’ claim: “In any event, the Court agrees with Federal that

under KAMI and Omaha Bank, coverage would be foreclosed even if the Court were to adopt the

‘immediate or proximate’ rationale noted above. Indeed, those cases clearly suggest that losses

resulting from third party tort claims are necessarily indirect, and thus precluded under the terms

of the bond.”

                                RANDALL INSURANCE CLAIM

       19.      From approximately 1996 until 2011, Dee Allen Randall (“Randall”) owned and

operated numerous Utah-based entities that together formed the “Horizon Financial Group of

Companies” or the “Horizon Group of Companies” (“Horizon Group”). These companies

included Horizon Financial and Insurance Agency (“HFI”), Independent Financial & Investment

                                                  5
        4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 6 of 16 - Page ID # 6




(“IFI”) and Horizon Auto Funding (“HAF”). HFI sold life insurance products and was a general

agent for Union Central in Utah beginning in February 2000.

        20.     On October 5, 2011, The Salt Lake Tribune published an article about Randall

stating that:

        Dee Allen Randall, the owner of Horizon Mortgage & Investment, Horizon
        Financial and Insurance Group and Horizon Auto Funding, is suspected by a U.S.
        bankruptcy official of running a Ponzi scheme in which monies from new
        investors were used to pay earlier investors to make it appear the businesses were
        profitable.

        Randall had promised returns of up to 14 percent and to safeguard retirement
        monies with investments in real estate, auto leases or through insurance products.

        Ogden attorney Steven Bailey, who represents several investors, said Randall has
        said in court he took in about $65 million from about 700 investors.

(Miller v. Union Central Life Ins. Co., Case No. 2:14-cv-00575-JNP, Dkt. 120-6). The article

also disclosed that Randall was under investigation by state regulators. (Id.)

        21.     Thereafter, Union Central’s attorneys wrote to Randall, requesting “information,

an explanation and documentation as it relates to the recent media attention and news articles

concerning yourself and your business.” On November 9, 2011, Union Central terminated

Randall as its producer and HFI as its general agent, effective October 12, 2011. (October 12,

2011 is the date on which Randall’s companies entered into Chapter 11 bankruptcy.) Ameritas

did not submit a claim under the Bond in 2011 and does not allege that it incurred a loss during

the time in which Randall and HFI sold Union Central insurance products. Instead, Ameritas

waited until August 5, 2014 to submit notice of claim under the Bond alleging that Randall

engaged in dishonesty and that it might incur a future liability. Federal timely acknowledged

notice of the claim and on August 13, 2014, requested that Ameritas submit a proof of loss

documenting its claim.

                                                 6
       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 7 of 16 - Page ID # 7




       22.     Thereafter, Ameritas notified Federal that the bankruptcy trustee, Gil A. Miller,

(the “Trustee”), in his capacity as the Trustee of the Randall Victims Private Actions Trust (the

“Victims PAT”) filed a complaint against Union Central Life Insurance Company, Ameritas Life

Insurance Corp., Ameritas Life Insurance Corp. of New York, and Acacia Life Insurance

Company (Miller v. Union Central Life Insurance Company, Case No. 14-cv-00575, the “Miller

Lawsuit”). A true and correct copy of the Complaint filed in the Miller Lawsuit is attached

hereto as Exhibit 3.

       23.     Acting on behalf of the beneficiaries of the Victims PAT, the Miller Lawsuit

alleged that Dee Randall operated a Ponzi scheme involving the sale of worthless promissory

notes issued through the various entities that he owned or controlled. Marketing these notes

through a pattern and practice of deceit, fraudulent misrepresentations, and misleading

omissions, Randall allegedly claimed that the “guaranteed” interest payments on the notes would

be sufficient to cover the premiums on the expensive, and often unsuitable, insurance policies

and annuities issued by Union Central.

       24.     As a result of this alleged fraud, hundreds of victims allegedly lost tens of

millions of dollars. Ameritas did not invest in Randall’s alleged Ponzi scheme, allege that

Randall embezzled its funds or otherwise claim that Randall fraudulently induced Ameritas to

part with any money owned or held by Ameritas.

       25.     The Miller Lawsuit sought recovery based upon negligent hiring, negligent

supervision, negligent retention, the Utah Uniform Securities Act, and unjust enrichment. The

Miller Lawsuit did not allege that Randall stole from Ameritas, but rather that Ameritas’ tortious

actions allowed Randall to successfully execute his scheme and that Union Central benefitted

substantially from its conscious disregard of Randall’s fraud:

                                                7
       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 8 of 16 - Page ID # 8




        Union Central also played a critical role in the proliferation of Randall’s scheme.
        Randall was able to operate his Ponzi scheme for so long because, as a Union
        Central general agent, he assembled a team of sub-agents that granted him access
        to a continuous stream of potential victims. Union Central also cloaked Randall
        with the imprimatur of legitimacy and respectability that helped him quickly gain
        the trust and confidence of his Victims. Most important to Randall, however, was
        Union Central’s willful abdication of its duty to supervise him and willingness to
        turn a blind eye to the obvious indications of Randall’s fraud from the very outset
        of their relationship.

                                                 ***

        Using this illegal sales practice, Randall and HFI quickly became one of Union
        Central[’s] most successful general agencies nationwide. Because Randall was
        one of its top-producing agents, Union Central made a conscious choice to ignore
        the indications that its agent was running a fraudulent investment scheme. During
        Randall’s tenure as a Union Central general agent, Union Central collected over
        $100 million dollars in premiums on policies sold by Randall and his sub-agents.

(Exh. 3, ¶¶ 4, 8).

        26.     On or about September 10, 2014, Ameritas asked Federal to provide a decision on

its insurance claim based upon the information then available to Federal. On October 24, 2014,

Federal advised Ameritas that the Bond did not cover its liability to third parties, even if that

liability arose from Randall’s alleged dishonesty: “As discussed, the Bond does not respond to

3rd Party claims as it is a 1st Party coverage, which only responds to direct losses incurred by

Assured. At this time, the Complaint is alleging that Union Central is liable for the acts of its

General Agent, Randall. The Bond is a contract of indemnity against loss, as opposed to a

contract against liability. Liability insurance covers the liability of Union Central to a third party,

while the Bond covers the loss resulting directly from dishonest acts of any General Agent.” A

true and correct copy of Federal’s October 24, 2014 letter is attached hereto as Exhibit 4.

        27.     Ameritas settled the Miller Lawsuit in 2018. In exchange for a release of liability,

ALIC agreed to pay the Victims PAT $11,250,000. The settlement agreement was executed by

ALIC, the same entity involved in Ameritas I. A true and correct copy of the publicly filed
                                            8
       4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 9 of 16 - Page ID # 9




motion to approve the settlement, along with settlement agreement, is Exhibit 5.

       28.    In addition to the Miller Lawsuit, Randall’s bankruptcy trustee filed two

adversary proceedings against Ameritas. True and correct copies of the complaints filed in the

adversary proceedings are attached as Exhibits 6 and 7. Ameritas refers to these cases as the

“Renewal Commissions Case” (Adv. No. 13-02023) and the “Claw Back Case” (Adv. No. 12-

02385). Ameritas settled the adversary proceedings for $3,450,000 in April 2018. A true and

correct copy of the motion to approve the settlement of the adversary proceedings is attached as

Exhibit 8.

       29.    Per Ameritas’ settlement agreement with the Trustee, the Renewal Commissions

Case did not allege that Randall stole from Ameritas, but rather that Ameritas was liable for its

failure to remit annual commission payments on renewed life insurance policies sold by Randall

and/or HFI to the bankruptcy estate:

       Union Central did not remit any renewal commissions to the Trustee after his
       appointment and the filing of the Corporate Debtors’ bankruptcy cases. Rather,
       Union Central contended that no renewal commissions were due, or alternatively,
       that Union Central was entitled to offset or recoupment rights for the full amount
       of the renewal commissions . . .[T]he Bankruptcy Court entered Judgment . . . in
       favor of the Trustee and against Union Central in the Renewal Commission Case.
       Among other things, the Judgment awarded the Trustee and the Consolidated
       Estate a money judgment . . . in the total amount of $402,286.56, plus interest and
       costs of suit. The Judgment also ordered and directed Union Central to account
       for and turn over to the Trustee all renewal commissions that accrue and become
       due from and after December 1, 2017.

(In re Randall, Case No. 10-bk-37546, Dkt. 1675, pg. 20).

       30.    The Claw Back Case concerned Ameritas’ alleged liability for “insurance

premiums and loan repayments” received from Randall and his companies and which the

bankruptcy trustee contended were “avoidable and recoverable as fraudulent transfers under

Section 548 of the Bankruptcy Code and similar provisions of the Utah Uniform Fraudulent

                                                9
      4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 10 of 16 - Page ID # 10




Transfer Act.” (Id. at 21). Per the settlement agreement, “Union Central denie[d] that it [wa]s

liable for any amounts in the Claw Back Case and it also assert[ed] that, even if it ha[d] some

liability, it [wa]s entitled to offset against the Transfers the value it provided . . . The Trustee

dispute[d] Union Central’s entitlement to a good faith defense.” (Id.)

       31.     Thereafter, on December 19, 2018, Ameritas sent a demand letter to Federal

requesting that Federal agree to reimburse it for the amount paid to settle the Miller Lawsuit, its

settlement of the two adversary proceedings, and its legal costs incurred defending these matters.

Contradicting the decision in Ameritas I, Ameritas again asserted that amounts paid to defend

and settle its alleged liability in these third-party lawsuits constituted a “direct loss” covered by

the Bond.

                            OVERVIEW OF BOND PROVISIONS

       32.     Federal issued Financial Institution Bond Form C-Life No. 81952300 to Ameritas

Holding Company effective January 1, 2014 to January 1, 2015, a true and correct copy of which

is attached hereto as Exhibit 1.

       33.     Subject to a $10 million Single Loss Limit of Liability and a $500,000

Deductible, Insuring Clause 1.C. of the Bond provides as follows:

       The COMPANY, in consideration of payment of the required premium, and in
       reliance on the APPLICATION and all other statements made and information
       furnished to the COMPANY by the ASSURED, and subject to the
       DECLARATIONS made a part of this Bond and to all other terms and conditions
       of this Bond, agrees to pay the ASSURED for:

       Insuring Clauses

       Dishonesty
                                                ***

       C. General Agent


                                                 10
      4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 11 of 16 - Page ID # 11




              Loss resulting directly from dishonest acts of any General Agent,
              committed alone on in collusion with others except with a director or
              trustee of the ASSURED who is not an Employee, provided, however,
              the ASSURED shall first establish that the loss was directly caused by
              dishonest acts of any General Agent, which result in improper personal
              financial gain to such General Agent and which acts were committed
              with the intent to cause the ASSURED to sustain such loss.

                                                 ***

Notwithstanding the foregoing, when a loss is covered under INSURING CLAUSE 1.C., 1.D.,
1.E., or 1.F., and the General Agent, Soliciting Agent, Third Party Administrator or
Servicing Contractor was acting in collusion with others and intended to receive improper
personal financial gain, but said General Agent, Soliciting Agent, Third Party Administrator
or Servicing Contractor failed to derive such improper personal financial gain, such loss will
nevertheless be covered under this INSURING CLAUSE as if the General Agent, Soliciting
Agent, Third Party Administrator or Servicing Contractor had obtained such improper
personal financial gain provided that the ASSURED establishes that the General Agent,
Soliciting Agent, Third Party Administrator or Servicing Contractor intended to receive
such improper personal financial gain.

For the purposes of INSURING CLAUSE 1.C., 1.D., 1.E., and 1.F., the term General Agent,
Soliciting Agent, Third Party Administrator or Servicing Contractor shall be deemed to
include the partners, officers and employees of such General Agent, Soliciting Agent, Third
Party Administrator or Servicing Contractor. Each General Agent, Soliciting Agent, Third
Party Administrator or Servicing Contractor and its partners, officers, and employees shall
collectively be deemed to be one person for the purposes of Section 1, Definitions, u., Single
Loss.

       34.     Pursuant to Section 2(e), the Bond excludes coverage for “damages of any type

for which the ASSURED is legally liable, except compensatory damages, but not multiples

thereof, arising from a loss covered under this Bond.”

       35.     Pursuant to Section 2(f), the Bond excludes coverage for “any costs, fees and

expenses incurred by the ASSURED: (1) in establishing the existence of or amount of loss

covered under this Bond, or (2) as a party to any legal proceeding, even if such legal proceeding

results in a loss covered by this Bond.”

       36.     Pursuant to Section 2(g), the Bond excludes coverage for “loss resulting from

indirect or consequential loss of any nature.”

                                                 11
      4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 12 of 16 - Page ID # 12




        37.     Pursuant to Section 2(i), the Bond excludes coverage for

                loss, or that part of any loss, resulting solely from any violation by the
                ASSURED or by any Employee or by any General Agent, Soliciting
                Agent, Third Party Administrator, or Servicing Contractor:

                (1)     of any law regulating:
                        i.      the issuance, purchase or sale of securities,
                        ii.     securities transactions on security or commodity exchanges
                                or the over the counter market,
                        iii.    investment companies,
                        iv.     investment advisors,
                        v.      insurance companies, or
                (2)     of any rule or regulation made pursuant to any such law.


                  FEDERAL BEARS NO LIABILITY UNDER THE BOND

        38.     Ameritas seeks recovery under the Bond solely because Randall’s alleged victims

pursued claims against Ameritas, and sought to hold Ameritas liable for damages the investors

allegedly sustained. As in Ameritas I, Ameritas did not suffer any loss as a result of Randall’s

alleged dishonesty until third-party claimants demanded reimbursement and recovery from

Ameritas and Ameritas chose to settle its alleged civil liability. Ameritas denied liability and did

not sustain any loss until it chose to settle those claims. Ameritas now demands reimbursement

from Federal for amounts paid to settle a civil liability, which is an indirect loss outside the scope

of coverage afforded by Insuring Clause 1.

        39.     The Bond does not cover Ameritas’ alleged liability (even if due to Randall’s

alleged dishonesty) for any amounts incurred to defend or resolve claims alleging such liability

because as Ameritas I already concluded, the payment of a liability is not a Loss “resulting

‘directly from dishonest acts . . .’”

        40.     Ameritas’ demand for fees incurred defending tort claims contradicts Exclusion

2.f. which expressly states that the Bond “does not directly or indirectly cover…any costs, fees

                                                 12
      4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 13 of 16 - Page ID # 13




and expenses incurred by the ASSURED: (1) in establishing the existence of or amount of loss

covered under this Bond, or (2) as a party to any legal proceeding, even if such legal proceeding

results in a loss covered by this Bond.” Ameritas cannot, therefore, seek recovery of fees, costs,

or expenses incurred defending the lawsuits initiated by the third parties allegedly defrauded by

Randall.

        41.      The claimants also alleged that Ameritas violated various statutes and laws

regulating securities sales.   Loss resulting from such violations is not covered pursuant to

Exclusion 2.i.

        42.      Ameritas alleges that it is legally liable to the claimants; however, pursuant to

Exclusion 2.e., the Bond precludes recovery for damages for which Ameritas is legally liable,

except compensatory damages, but not multiples thereof, arising from a loss covered under the

Bond.

                           COUNT I: DECLARATORY JUDGMENT

        43.      Plaintiff realleges paragraphs 1 through 42 as if set forth fully herein and for

paragraph 43 of Count I.

        44.      Ameritas alleges a loss covered under Insuring Clause 1, but that insuring clause

only covers loss “resulting directly” from a covered peril.

        45.      Amounts paid to settle third party claims are not covered under Insuring Clause

1.C because they do not constitute a “Loss resulting directly from dishonest acts of any General

Agent, committed alone or in collusion with others except with a director or trustee of the

ASSURED who is not an Employee . . .”

        46.      In addition, the Bond expressly excludes coverage for indirect loss. Pursuant to

Exclusion 2.e., the Bond “does not directly or indirectly cover . . . damages of any type for which

                                                13
      4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 14 of 16 - Page ID # 14




the ASSURED is legally liable, except compensatory damages, but not multiples thereof, arising

from a loss covered under the Bond.” The claimants alleged that Ameritas was legally liable to

the Victims PAT and bankruptcy estate; however, the Bond precludes coverage for amounts

incurred to defend and settle civil liability, even if Ameritas incurred the alleged civil liability

due to alleged employee dishonesty.

       47.     Although this Court’s decision in Ameritas I and Nebraska Supreme Court

precedent support Federal’s analysis and denial of coverage, Ameritas continues to demand

reimbursement, thereby creating a genuine disagreement ripe for resolution through this

declaratory judgment action.

       48.     Insuring Clause 1.C. and the above-cited exclusions, in whole or in part, preclude

coverage for Ameritas’ claim under the Bond.

       WHEREFORE, Federal Insurance Company prays that this Honorable Court finds and

declares the rights and duties of the parties, specifically finds and declares that Defendants

cannot recover amounts incurred settling claims alleging or arising from Randall’s alleged

dishonesty under the Bond, and for any other relief the Court deems necessary and appropriate.

                         COUNT II: DECLARATORY JUDGMENT

       49.     Plaintiff realleges paragraphs 1 through and including 42 as if set forth fully

herein and for paragraph 49 of Count II.

       50.     Pursuant to Exclusion 2.f., the Bond “does not directly or indirectly cover…any

costs, fees and expenses incurred by the ASSURED: (1) in establishing the existence of or

amount of loss covered under this Bond, or (2) as a party to any legal proceeding, even if such

legal proceeding results in a loss covered by this Bond.”

       51.     Applying this exclusion, Ameritas cannot recover fees, costs, or expenses

                                                14
      4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 15 of 16 - Page ID # 15




incurred defending the third-party claims.

       52.     Ameritas nonetheless demands reimbursement of amounts incurred defending

claims arising from Randall’s alleged dishonesty, thereby creating a genuine disagreement ripe

for resolution through this declaratory judgment action.

       WHEREFORE, Federal Insurance Company prays that this Honorable Court finds and

declares the rights and duties of the parties, and specifically finds and declares that Federal is not

liable under the Bond for costs, fees and expenses incurred defending and settling any claims

alleging or arising from Randall’s alleged dishonesty.

                         COUNT III: DECLARATORY JUDGMENT

       53.     Plaintiff realleges paragraphs 1 through and including 42 as if set forth fully

herein and for paragraph 53 of Count III.

       54.     Pursuant to Exclusion 2.i., the Bond:

       does not directly or indirectly cover…loss resulting from any violation by the
       ASSURED or by any Employee or by any General Agent, Soliciting Agent, Third
       Party Administrator, or Servicing Contractor: (1) of any law regulating: i. the
       issuance, purchase or sale of securities, ii. securities transactions on security or
       commodity exchanges or the over the counter market, iii. investment companies,
       iv. investment advisors, v. insurance companies, or (2) of any rule or regulation
       made pursuant to any such law.

       55.     The Trustee alleged that Ameritas, Randall and/or the Horizon Group violated

various statutes and laws regulating securities sales. Any loss resulting from such violations is

not covered under the Bond.

       56.     This exclusion, in whole or in part, precludes Ameritas’ claim under the Bond.

Ameritas disagrees with Federal’s conclusion thereby creating a genuine disagreement ripe for

resolution through this declaratory judgment action.

       WHEREFORE, Federal Insurance Company prays that this Honorable Court finds and

                                                 15
     4:19-cv-03035-CRZ Doc # 1 Filed: 04/16/19 Page 16 of 16 - Page ID # 16




declares the rights and duties of the parties, specifically finds and declares that Defendants’

claim under the Bond is not covered, and for any other relief the Court deems necessary and

appropriate.

       Dated: April 16, 2019

                                           GORDON REES
                                           SCULLY MANSUKHANI, LLP

                                           s/ A. Victor Rawl, Jr.
                                           A. Victor Rawl Jr.
                                           1299 Farnam Street, Suite 300
                                           Omaha, NE 68102
                                           (843) 714-2501
                                           vrawl@grsm.com

                                           Scott L. Schmookler
                                           (pro hac vice application forthcoming)
                                           Katherine A. Musbach
                                           (pro hac vice application forthcoming)
                                           1 N. Franklin
                                           Suite 800
                                           Chicago, IL 60606
                                           (312) 980-6779
                                           (312) 980-6798
                                           sschmookler@grsm.com
                                           kmusbach@grsm.com

                                           Attorneys for Plaintiff,
                                           Federal Insurance Company




                                              16
